MEMORANDUM**
Enrique Cazares’s appeal from the district court’s revocation of his supervised release fails. The district court did not abuse its discretion by revoking Cazares’s supervised release because the seventy-two hour reporting requirement was a valid condition of Cazares’s supervised release. See United States v. Thomas, 299 F.3d 150, 154 (2nd Cir.2002) *131(upholding a requirement that a defendant “report to the nearest Probation Office within seventy-two hours of release from custody” when the requirement appeared in the written judgment but was not pronounced by the district court at oral sentencing, because a seventy-two hour reporting requirement was “clearly [a] basic administrative requirement ... necessary to supervised release”) (citation, internal quotation marks, and alteration omitted). Cazares had actual notice of his seventy-two hour reporting duty when he was informed of the requirement orally by his case manager and in writing by the Supervised Release Plan, which Cazares signed. See United States v. Oriega-Brito, 311 F.3d 1136, 1139 (9th Cir.2002) (upholding revocation where the defendant received actual notice of the supervised release conditions even though no written copy was provided to the defendant); cf. United States v. Foster, 500 F.2d 1241, 1243-44 (9th Cir.1974) (holding that the district court erred by revoking defendant’s probation when “[n]either at the time of sentencing nor afterward was he informed by the district court [or] anyone from the Government ... that he should report to the probation department for any purpose”) (emphasis added).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.